Title: From George Washington to Major General William Heath, 16 July 1779
From: Washington, George
To: Heath, William


        
          Dr Sir,
          Head Quarters West Point July 16. 1779
        
        You will be pleased to march tomorrow morning early towards Peeks Kill—in the vicinity of which you will find Major General Howe with a couple of Brigades. The command of the whole will, of course, devolve upon you. He will communicate the instructions he has received by which you will govern yourself. Send to hasten on Glovers brigade to join you at the same place. I am Dr Sir Your most Obed. servant
        
          Go: Washington
        
        
          You may move with expedition but not so as to fatigue your troops, unless the movements of the enemy should require it.
        
      